I would like to begin by congratulating Mr. Miroslav Lajcak on his election to the presidency of the General Assembly at this session.
The world has experienced unprecedented progress during the past decades. Extreme poverty has been more than halved, people live longer, child mortality rates are falling, and more girls attend school that ever before. Global and political cooperation, trade and shared rules of the road have brought us to where we are today.
I would like to highlight four building blocks that are crucial for a sustainable future. The first is that our core interests are common to us all, and we can achieve more when we act together. The second is that there can be no security without development and no development without security. The first universal road map for development, the 2030 Agenda for Sustainable Development, is premised on that holistic perspective. The third is that our security and welfare depend on our ability to uphold international law. Good global and national governance and the rule of law are decisive for sustainable development. The fourth is that protectionism and isolationism will put our shared development into reverse. We need more trade and cooperation, not less. We cannot afford to shake the very foundations that our open, global economic order is based on. It is vital that we demonstrate our shared commitment to a rules-based, multilateral trading system, with the World Trade Organization (WTO) at its core. The WTO remains our best chance of creating a level playing field. We will all benefit from open, predictable and enforceable rules and commitments for all. It will be crucial to achieve a substantive outcome at the WTO’s Ministerial Conference in Buenos Aires in December. That will be the litmus test.
As nations, our core interests are shared. We all want peace, security and welfare for our citizens. We have only one planet, and every nation’s and every citizen’s security and welfare depend on our ability to protect our natural environment and climate. We cannot allow inaction and unsustainable practices to prevail. The good news is that the Sustainable Development Goals (SDGs) have given us a universal development agenda. The Sustainable Development Summit, which took place in this Hall two years ago, represented a pinnacle of global governance and a defining moment for our common future. At that Summit, world leaders decided to put sustainability first.
Preventing and addressing war, conflict and humanitarian crises are crucial to sustainability. Norway strongly supports Secretary-General Guterres’s vision for the United Nations. Every tool and institution within the United Nations system must be realigned to improve our ability to prevent conflict and make and sustain peace. Respect for fundamental human rights is critical if we are to build resilient, prosperous and peaceful societies. Investing in human rights today will prevent conflicts tomorrow.
I would like to draw the Assembly’s attention to the peace agreement between the Colombian Government and the then Fuerzas Armadas Revolucionarias de Colombia. It came about as a result of the courage and hard work of the parties, supported by international partners and a united Security Council. Norway is proud to have contributed to the process as a guarantor. The point I want to make is that the Colombian success story is propelling sustainable development forward both within and outside the nation’s borders. The Final Agreement between the parties also addresses issues of general global interest, such as fighting illicit drug trafficking and deforestation in former conflict areas. The Colombian process has been the most inclusive peace process in history. Ensuring inclusivity in conflict resolution is both the right and the smart thing to do, and experience shows that women’s participation in peace processes tends to increase the chances of sustainable peace.
Stability in the Middle East and North Africa is another issue of common interest to the international community, and it will be crucial to achieve regional stability, improve States’ capacity to govern and increase cooperation between States in the region. The Norwegian leadership of the Ad Hoc Liaison Committee donor group for Palestine is an example of how institutional and economic development can underpin efforts to resolve a conflict politically.
Development assistance should play a more catalytic role in our shared global campaign for sustainable development by building capacity for generating domestic revenue, strengthening the delivery of public services, stimulating trade and job-creating investments and enabling individuals to take responsibility for their future into their own hands. That is why investing in education, particularly for girls, is the most effective way of promoting sustainable development, and why we are working hard to promote education globally. Norway has doubled its aid to global education over the past four years.
Education creates stability and hope for children and young people in conflict areas. Preventing gaps in children’s education is also important for post-conflict reconstruction and development. That is why Norway has significantly increased its contribution to education in emergencies, with 8 per cent of our humanitarian budget now dedicated to education. Norway has helped to initiate the Education Cannot Wait fund, whose purpose is to facilitate global funding to keep children in school during conflicts and crises. Schools must also be protected from attacks, which is why Norway has endorsed the Safe Schools Declaration and encourages others to do the same.
Further increases in both domestic and external financing will be needed if we are to attain SDG 4, on quality education for all. Last year, the Education Commission, initiated and supported by Norway, delivered a report with recommendations for increasing financing for education, including funding for the Global Partnership for Education, Education Cannot Wait and a new initiative, the International Finance Facility for Education. Norway has doubled its support for global education through the Global Partnership over the past four years, and we are committed to working with partners to ensure that the funding for it is successfully replenished.
The fight against terrorism is a core interest that we all share. Groups such as the Islamic State in Iraq and the Levant (ISIL) cannot be allowed to challenge our free and open societies. Together we are making decisive progress against ISIL in Syria and Iraq, and we can now look forward to a time when ISIL will be defeated territorially. Norway is making significant contributions to the international coalition in every wayit can, and we are also providing humanitarian relief to those affected. We have disbursed $500 million for the Syria crisis since 2016, which means that we are on track to fulfil the pledge we made at the London donor conference. We must now strengthen our efforts to secure sustainable peace in those areas, and the Security Council must step up and take responsibility. We should increase our efforts to alleviate other large-scale humanitarian crises, such as those in Yemen, South Sudan and the Lake Chad basin.
We also need a strong, unified Security Council to help us deal with the North Korean nuclear-weapon programme and ballistic-missile tests. A political solution will be crucial to ensuring the security of us all.
Our shared commitment to sustainable development includes the commitment to leaving no one behind. Norway’s humanitarian assistance this year, which amounts to approximately $650 million, supports that cause. Today 142 million people are in need of humanitarian assistance and protection, the highest number since the end of the Second World War. Many of the current humanitarian crises are conflict- related, and it is more important than ever to ensure the protection of civilians in such circumstances. We are very concerned about the lack of respect being shown for international humanitarian law. We underline the obligation of all the parties to a conflict to protect civilians and ensure safe, unimpeded humanitarian access to all people in need. Norway is working actively to strengthen respect for international humanitarian law among parties to armed conflicts.
Putting sustainability first means acting together to save the oceans. We applaud the Secretary-General for appointing the first-ever Special Envoy for the Ocean. We congratulate Mr. Lajcak’s predecessor as President of the General Assembly, Mr. Peter Thomson, on his appointment to that important job and wish him every success in galvanizing global efforts to protect the world’s oceans. If we are to be able to harvest resources from the oceans in the future, we must ensure that they are clean and healthy. And it is important for small island developing States — also known as large-ocean States — to join forces to find good solutions that promote the health and sustainability of our oceans. It was against that backdrop that Norway hosted a meeting at the United Nations this week to explore the enormous range of opportunities that sustainable oceans can provide.
In conclusion, the United Nations is the backbone of our global order, and we need a strong and healthy back to address and resolve the challenges the world is facing today. We know that we can do it together. The United Nations provided the leadership that united the countries of the world through the Paris Agreement on Climate Change, which was an important step towards ensuring the sustainability of our planet. We were also able to come together in Addis Ababa in 2015 and agree on a framework for financing sustainable development, which will be crucial to our efforts to achieve the Sustainable Development Goals. There are many shared challenges that still have to be solved, while at the same time we must safeguard all that we have already accomplished together. Those are the tasks that we have to tackle together in the General Assembly.
Norway has actively supported the United Nations since it was founded. Through seven decades and changing Norwegian Governments, we have worked tirelessly in and with the United Nations for our common interests. Norway is a candidate for membership in the Security Council for the period from 2021 to 2022, and we are counting on the support of the States Members of the United Nations for our candidature.